Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 5, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 17-18 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Morris, US 6491656 (Morris, IDS).
Regarding claim 1, Morris discloses a biological component collection device (abstract, REF 200, fig. 2) having a flow path formed in an interior thereof (various fluidic pathways, REF 240, fig. 2), and configured to interface with another device (figs. 5-28), the collection device comprising:
A first pressed soft (via REF 250, fig. 3) portion (REF 270, fig. 2) having a first flow path region (interior of REF 270) formed therein which is one part of the flow path (REF 240); and
A second pressed soft (via REF 250, fig. 3) portion (REF 262, fig. 2) having a second flow path region (interior of REF 260) formed therein which is another part of the flow path (REF 240), said second pressed soft portion being more easily deformable than the first pressed soft portion due to sizing differences between the first and second pressed soft portions and the reduction of energy necessary to cause deformation of the second (larger) pressed soft portion.
Applicant’s recitation of a separation device, first load detecting unit, and second load detecting unit are not considered to provide patentable weight to the claims since they are not positively recited as part of the biological component collection device and the device provided in the prior art satisfies the functional requirements of being inserted within another interface.  
Regarding claim 2, Morris discloses a device further comprising a third pressed soft portion (REF 260) forming a hollow portion (interior of REF 260).  Applicant’s recitation of a third load detecting unit and elements generally drawn to a separation device will be treated as above, i.e. not structurally limiting to the biological component collection device.
Regarding claim 3, Morris discloses a device wherein a width of the second pressed soft portion (REF 262) is greater than a width of the first pressed soft portion (REF 270), whereby the second pressed soft portion is more easily deformable than the first pressed soft portion.
Regarding claim 4, Morris discloses a device wherein the flow path (REF 240) is disposed inside a sheet-shaped cassette body (REF 202) made of a soft material (REF 250, C4/L57-63).
Regarding claim 5, applicant’s continued recitation of the separation device will be treated as above, i.e. not limiting with respect to the structure of the biological component collection device.
Regarding claim 6, Morris discloses a device wherein the flow path (REF 240) has a first line (REF 240 between REF 218 and REF 262) and second line (REF 240 between REF 262 and REF 220) distinguishable from the first line, the biological component collection device comprises a first line forming member forming the first line (fluidic conduit between REF 218 and REF 262) and a second line forming member forming the second line (fluidic conduit between REF 262 and REF 220), the first pressed soft portion (REF 270) is provided in the first line forming member (fig. 2) and the second pressed soft portion (REF 262) is provided in the second line forming member (fig. 2).
Regarding claim 7, Morris discloses a device wherein the first line and the second line communicate with each other via a fluidic coupling member (REF 240 between REF 270 and REF 262).
Regarding claim 8, Morris discloses a device wherein the second pressed soft portion (REF 262) is a filter accommodating unit in which a filter member is accommodated (REF 265, fig. 3).
Regarding claim 17, Morris discloses a device wherein a ratio of the width of the second pressed soft portion to the width of the first pressed soft portion is 300% or greater when comparing the entire width of the entire portion of REF 262 to a minimal portion of REF 270.
Regarding claim 18, Morris discloses a device wherein a wall (i.e. REF 265, fig. 3) of the second pressed soft portion is thinner than a wall of the first pressed soft portion (REF 270 formed by REF 250, fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Wilt et al., US 2014/0299544 (Wilt).
Regarding claim 19, Morris does not disclose a device wherein the second pressed soft portion is made of a material that is softer than that of the first pressed soft portion.  However, Wilt discloses blood treatment system cassettes (abstract) comprising a flexible diaphragm having variable cross-sectional thickness accommodating the strength, flexural, and other properties of the diaphragm (¶ 0329), where thinner cross-sections are interpreted as softer or easier to flex in response to outside forces.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the second pressed soft portion of Morris to comprise the variable cross-sectional thickness diaphragm wall as described in Wilt in order to encourage the diaphragm to flex more easily at a point of flexure while maintaining overall structural strength of said diaphragm (Perry, ¶ 0329).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779